Exhibit 10.2 ESCROW AGREEMENT THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of the 17th day of June, 2009, by and among GreenMan Technologies, Inc., a Delaware corporation (the “Licensee”), American Power Group, Inc., an Iowa corporation (the “Licensor”), and Morse, Barnes-Brown & Pendleton, P.C. (the “Escrow Agent”). WHEREAS, the Licensee and the Licensor have entered into an Exclusive Patent License Agreement dated as of June 17, 2009 (the “License”), pursuant to which the Licensor is licensing to the Licensee certain Patent Rights in exchange for the issuance by the Licensee of 2,000,000 shares (the “Shares”) of the Licensee’s common stock, par value $0.01 per share (the “Licensee’s Common Stock”); and WHEREAS, the License contemplates the establishment of an escrow arrangement to secure rights to indemnification of the Licensee under the License; NOW, THEREFORE, in consideration of the premises and the mutual covenants, agreements and provisions set forth in this Agreement, the parties hereto agree as follows: ARTICLE I DEFINED TERMS Section 1.1Defined Terms. Capitalized terms used in this Agreement and not otherwise defined shall have the meanings given to them in the License ARTICLE II ESCROW AND INDEMNIFICATION Section 2.1Shares Placed in Escrow. Upon the execution of the License, and in accordance with the License, the Licensee shall issue and deliver to the transfer agent for the Licensee’s Common Stock (the “Transfer Agent”) irrevocable instructions to issue to the Escrow Agent a certificate representing 500,000 Shares (the “Escrow Shares”), such Shares to be held in escrow on behalf of the Licensor in accordance with this Agreement. The Licensor shall be deemed to be the beneficial owner of that the Escrow Shares. The Escrow Shares shall collectively constitute an escrow fund (the “Escrow Fund”) with respect to the indemnification rights of Licensee under the License. The Escrow Agent agrees to accept delivery of the Escrow Fund and to hold the Escrow Fund in an escrow account (the “Escrow Account”), subject to the terms and conditions of this Agreement. Section 2.2Voting of Escrow Shares. The Escrow Agent shall have no duty to exercise any voting rights with respect to the Escrow Shares unless and until it shall have been instructed in writing by the Licensor. In the event that the Licensor provides written instructions with respect to the voting of the Escrow Shares beneficially owned by the Licensor with respect to any matter that may be submitted to a vote of the Licensee’s stockholders, the Escrow Agent shall use its reasonable commercial efforts to vote the Escrow Shares beneficially owned by the Licensor in accordance with such written instructions. Section 2.3Dividends, Etc. (a)Ordinary cash dividends, if any, paid to the Escrow Agent in respect of the Escrow Shares may, at the direction of the Licensor, be distributed to the Licensor, free and clear of any rights of the Licensee created by this Agreement. (b) The parties agree that any shares of the Licensee’s Common Stock or other property (other than ordinary cash dividends) distributable or issuable (whether by way of dividend, stock split or otherwise) in respect of or in exchange for any Escrow Shares (including pursuant to or as a part of a merger, consolidation, acquisition of property or stock, reorganization or liquidation involving the Licensee) shall not be distributed or issued to the beneficial owner of such Escrow Shares, but rather shall be distributed or issued to and held by the Escrow Agent in the Escrow Account as part of the Escrow Fund. Any securities or other property received by the Escrow Agent in respect of any Escrow Shares held in escrow as a result of any stock split or combination of shares of the Licensee’s Common Stock, payment of a stock dividend or other stock distribution in or on shares of the Licensee’s Common Stock, or change of the Licensee’s Common Stock into any other securities pursuant to or as a part of a merger, consolidation, acquisition of property or stock, reorganization or liquidation involving Licensee, or otherwise, shall be held by the Escrow Agent as, and shall be included within the definition of, Escrow Shares. Section 2.4Transferability. The interest of the Licensor in the Escrow Fund and in the Escrow Shares shall not be assignable or transferable, other than by operation of law. No assignment or transfer of any of such interest by operation of law shall be recognized or given effect until the Licensee and the Escrow Agent shall have received written notice of such assignment or transfer. Section 2.5Fractional Shares. No fractional shares of the Licensee’s Common Stock or other securities shall be retained in or released from the Escrow Account pursuant to this Agreement. In connection with any release of Escrow Shares from the Escrow Account, the Licensee and the Escrow Agent shall be permitted to “round down” or to follow such other rounding procedures as the Licensee reasonably determines to be appropriate in order to avoid retaining any fractional shares in the Escrow Account and in order to avoid releasing any fractional shares from the Escrow Account. Section 2.6Trust Fund. The Escrow Fund shall be held as a trust fund and shall not be subject to any lien, attachment, trustee process or any other judicial process of any creditor of the Licensor or of any party hereto.
